United States Court of Appeals
                                For the Eighth Circuit
                            ___________________________

                                    No. 17-2637
                            ___________________________

                                 United States of America

                            lllllllllllllllllllll Plaintiff - Appellee

                                               v.

                                  Derrick Jermain Brown

                          lllllllllllllllllllll Defendant - Appellant
                                          ____________

                        Appeal from United States District Court
                       for the Northern District of Iowa - Dubuque
                                     ____________

                                Submitted: August 29, 2018
                                Filed: September 10, 2018
                                      [Unpublished]
                                      ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Derrick Brown directly appeals the within-Guidelines-range sentence the
district court1 imposed after he pled guilty to a drug offense, pursuant to a plea

        1
            The Honorable Leonard T. Strand, Chief Judge for the Northern District of
Iowa.
agreement containing an appeal waiver. His counsel has moved for leave to withdraw
and filed a brief under Anders v. California, 386 U.S. 738 (1967), acknowledging the
appeal waiver and arguing that the district court imposed a substantively
unreasonable sentence.

      We conclude that the appeal waiver is enforceable. See United States v. Scott,
627 F.3d 702, 704 (8th Cir. 2010) (validity and applicability of appeal waiver is
reviewed de novo). The record shows that Brown entered into the plea agreement and
the appeal waiver knowingly and voluntarily, the arguments on appeal fall within the
scope of the waiver, and no miscarriage of justice would result from enforcing the
waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).
Further, we have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and have found no non-frivolous issues for appeal outside the scope of the
appeal waiver.

      Accordingly, we grant counsel’s request to withdraw, and we dismiss this
appeal.
                    ______________________________




                                         -2-